

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.


Stock Option Agreement
Amended and Restated 2013 Stock Incentive Plan


This Stock Option Agreement (this “Agreement”) is made between Endurance
International Group Holdings, Inc., a Delaware corporation (the “Company”), and
the Participant.


NOTICE OF GRANT


I.    Participant Information
Participant:
 



II.    Grant Information
Grant Date:
 
Number of Shares:
 
Exercise Price Per Share:
 
Vesting Commencement Date:
 
Type of Option:
[Incentive Stock Option / Nonstatutory Stock Option]



III.    Vesting Table
Vesting Date
Shares that Vest
First anniversary of Vesting Commencement Date
33.333%
Monthly for two years following first anniversary of Vesting Commencement Date
2.7778%



IV.    Expiration Date
5:00 pm Eastern time on Date:
 



This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:


Exhibit A – General Terms and Conditions
Exhibit B – Definitions
Exhibit C - Amended and Restated 2013 Stock Incentive Plan


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.







--------------------------------------------------------------------------------




ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.


__________________________
Name:
Title:
PARTICIPANT


__________________________
Name:








--------------------------------------------------------------------------------





Stock Option Agreement
Amended and Restated 2013 Stock Incentive Plan
EXHIBIT A
GENERAL TERMS AND CONDITIONS
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.Grant of Option. This Agreement evidences the grant by the Company, on the
grant date (the “Grant Date”) set forth in the Notice of Grant that forms part
of this Agreement (the “Notice of Grant”), to the Participant of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
Amended and Restated 2013 Stock Incentive Plan (the “Plan”), the number of
shares set forth in the Notice of Grant (the “Shares”) of common stock, $0.0001
par value per share, of the Company (“Common Stock”) at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”). Unless earlier
terminated, this option shall expire at the time set forth in the Notice of
Grant (the “Final Exercise Date”).
It is intended that the option evidenced by this Agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) solely to the
extent set forth in the Notice of Grant. To the extent not designated as an
incentive stock option, or to the extent that the option does not qualify as an
incentive stock option, the option shall be a nonstatutory stock option. Except
as otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.
2.    Vesting Schedule.
This option will become exercisable (“vest”) in accordance with the Vesting
Table set forth in the Notice of Grant.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
Notwithstanding the foregoing, if, within the one-year period following a Change
in Control Event, the Participant ceases to be an Eligible Participant (as
defined below) as a result of a termination of service by the Company without
Cause, then the remaining unvested portion of the option shall vest and become
fully exercisable as of the date of termination. “Change in Control Event” and
“Cause” are defined in Exhibit B.









--------------------------------------------------------------------------------




3.    Exercise of Option.
(a)    Form of Exercise. Each election to exercise this option shall be
accompanied by a notice of exercise in the form designated by the Company or its
designee, or by such other notification, including electronic notification, as
may be permitted by the Company or its designee and in all cases accompanied by
payment in full in the manner provided in the Plan. The Participant may purchase
less than the number of Shares covered hereby, provided that no partial exercise
of this option may be for any fractional share.
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee of the Company or any other entity
(a “Participating Entity”) the service providers of which are eligible to
receive an award under the Plan (an “Eligible Participant”). If the Participant
provides services to a Participating Entity, any references in this Agreement to
service with the Company shall instead be deemed to refer to service with such
Participating Entity.
(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below or expressly set forth in another agreement
between the Participant and the Company, the right to exercise this option shall
terminate ninety (90) days after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.
(d)    Exercise Period Upon Disability. If the Participant ceases to be an
Eligible Participant by reason of becoming disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date and the Company
has not terminated such relationship for “cause” as defined in paragraph (f)
below, then, except as expressly set forth in another agreement between the
Participant and the Company, this option shall be exercisable, within the period
of six months following such cessation (but in no event after the Final Exercise
Date), by the Participant, provided that this option shall be exercisable only
to the extent that this option was exercisable by the Participant on the date of
such cessation.
(e)    Exercise Period Upon Death. If the Participant ceases to be an Eligible
Participant by reason of his or her death prior to the Final Exercise Date and
the Company has not terminated such relationship for “cause”, or the Participant
dies within the ninety (90)-day period following cessation of service with the
Company other than for “cause”, then, except as expressly set forth in another
agreement between the Participant and the Company, this option shall be
exercisable, within the period of six months following the date of death of the
Participant (but in no event after the Final Exercise Date), by the
Participant’s authorized transferee, provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death.





--------------------------------------------------------------------------------




(f)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s service is terminated by the Company for Cause (as defined below),
then, except as expressly set forth in another agreement between the Participant
and the Company, the right to exercise this option shall terminate immediately
upon the effective date of such termination of service. If the Participant is
party to an employment, service or severance agreement with the Company that
contains a definition of “cause” for termination of service, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean (i) Participant’s willful failure substantially to perform his or her
duties and responsibilities to the Company or deliberate violation of a Company
policy; (ii) Participant’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (iii) unauthorized use or
disclosure by Participant of any proprietary information or trade secrets of the
Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or (iv)
Participant’s willful breach of any of his or her obligations under any written
agreement or covenant with the Company (including, without limitation, breach by
the Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant’s service shall be considered to have been
terminated for Cause if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.
4.    Tax Matters.
(a)    Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
(b)    Disqualifying Disposition. If this option is designated as an incentive
stock option on the Notice of Grant and otherwise satisfies the requirements to
be treated as an incentive stock option under the Code and the Participant
disposes of Shares acquired upon exercise of this option within two years from
the Grant Date or one year after such Shares were acquired pursuant to exercise
of this option, the Participant shall notify the Company in writing of such
disposition.
5.    Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.  
6.    Agreement in Connection with Initial Public Offering. The Participant
agrees, in connection with the initial underwritten public offering of the
Common Stock pursuant to a registration statement under the Securities Act, (i)
not to (a) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of,





--------------------------------------------------------------------------------




directly or indirectly, any shares of Common Stock or any other securities of
the Company or (b) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of shares of
Common Stock or other securities of the Company, whether any transaction
described in clause (a) or (b) is to be settled by delivery of securities, in
cash or otherwise, during the period beginning on the date of the filing of such
registration statement with the Securities and Exchange Commission and ending
180 days after the date of the final prospectus relating to the offering (plus
up to an additional 34 days to the extent requested by the managing underwriters
for such offering in order to address Rule 2711(f) of the National Association
of Securities Dealers, Inc. or any similar successor provision), and (ii) to
execute any agreement reflecting clause (i) above as may be requested by the
Company or the managing underwriters at the time of such offering. The Company
may impose stop-transfer instructions with respect to the shares of Common Stock
or other securities subject to the foregoing restriction until the end of the
“lock-up” period.
7.    Miscellaneous.
(a)    No Rights to Service. The Participant acknowledges and agrees that the
grant of the this option and its vesting pursuant to Section 2 do not constitute
an express or implied promise of continued service with the Company for the
vesting period of the option, or for any period.
(b)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement. In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail.
(c)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware, without
regard to any applicable conflict of law principles.





--------------------------------------------------------------------------------




EXHIBIT B


DEFINITIONS


“Change in Control Event” shall mean the occurrence of one or more of the
following events:
(1) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, and amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control Event: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company) or (II) any acquisition by
any corporation pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (3) of this definition; or
(2) a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or
(3)    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring





--------------------------------------------------------------------------------




corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately prior to such Business Combination
and (y) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
(4)    the liquidation or dissolution of the Company.
“Cause” shall mean: (1) if the Participant is party to an employment, service or
severance agreement with the Company that contains a definition of “cause” for
termination of employment or service, the meaning ascribed to such term in such
agreement or (2) otherwise, any of (w) Participant’s willful failure
substantially to perform his or her duties and responsibilities to the Company
or deliberate violation of a Company policy; (x) Participant’s commission of any
act of fraud, embezzlement, dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in material injury to the Company;
(y) unauthorized use or disclosure by Participant of any proprietary information
or trade secrets of the Company or any other party to whom the Participant owes
an obligation of nondisclosure as a result of his or her relationship with the
Company; or (z) Participant’s willful breach of any of his or her obligations
under any written agreement or covenant with the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant’s employment or service shall
be considered to have been terminated for Cause if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.









--------------------------------------------------------------------------------






EXHIBIT C


AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN





